     Case 2:18-cv-03396-GW-ADS Document 23 Filed 07/08/20 Page 1 of 1 Page ID #:96



 1                                                                   JS-6
 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   DEWAYNE CARTER,                             Case No. 2:18-03396 GW (ADS)

12                              Plaintiff,

13                              v.               JUDGMENT

14   M. GRAY, et al.,

15                              Defendants.

16

17         Pursuant to the Court’s Order Dismissing Action for Failure to Prosecute and

18   Comply with Court Orders IT IS HEREBY ADJUDGED that the above-captioned case is

19   dismissed pursuant to Federal Rule of Civil Procedure 41(b).

20

21   DATED: July 8, 2020                      _____________________________
                                              THE HONORABLE GEORGE H. WU
22                                            United States District Judge

23

24
